

116 HR 1142 IH: SALT Act
U.S. House of Representatives
2019-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1142IN THE HOUSE OF REPRESENTATIVESFebruary 11, 2019Mr. Pascrell (for himself, Mr. Smith of New Jersey, Mr. Kim, Mr. Higgins of New York, Mr. Danny K. Davis of Illinois, Mr. Rouda, Mr. Engel, Ms. Norton, Mrs. Napolitano, Mr. Suozzi, Miss Rice of New York, Mr. Garamendi, Mr. Larson of Connecticut, Mr. Pallone, Ms. DeLauro, Mr. Ruppersberger, Mrs. Watson Coleman, Mr. Norcross, Mr. Malinowski, Mr. Sires, Mr. Lowenthal, Mr. Payne, Mr. Sean Patrick Maloney of New York, Mr. Meeks, Ms. Judy Chu of California, Mr. Costa, Mr. Gomez, Ms. McCollum, Mr. Rush, Mr. Panetta, Mr. Brendan F. Boyle of Pennsylvania, Ms. Meng, Mr. Courtney, and Ms. Sánchez) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to repeal the dollar limitation on the deduction for
			 State and local taxes and restore the 39.6 percent individual income tax
			 rate bracket.
	
 1.Short titleThis Act may be cited as the Stop the Attack on Local Taxpayers Act of 2019 or the SALT Act. 2.Repeal of dollar limitation on deduction for State and local taxes (a)In generalSection 164(b)(6) of the Internal Revenue Code of 1986 is amended by striking all that follows January 1, 2026 and inserting , foreign real property taxes (other than such taxes paid or accrued in carrying on a trade or business or an activity described in section 212) shall not be taken into account under subsection (a)(1)..
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2018. 3.Restoration of 39.6 percent rate bracket for individuals (a)In general (1)Married filing jointly and surviving spousesThe table contained in section 1(j)(2)(A) of the Internal Revenue Code of 1986 is amended by striking Over $400,000 and all that follows and inserting the following:
					
						
							
								
									Over $400,000 but not over $470,700$91,379, plus 35% of the excess over $400,000.
									Over $470,700$116,124, plus 39.6% of the excess over $470,700..
 (2)Heads of householdThe table contained in section 1(j)(2)(B) of such Code is amended by striking Over $200,000 and all that follows and inserting the following:     Over $200,000 but not over $418,400$44,298, plus 35% of the excess over $200,000. Over $418,400$120,738, plus 39.6% of the excess over $418,400.. (3)Unmarried individualsThe table contained in section 1(j)(2)(C) of such Code is amended by striking Over $200,000 and all that follows and inserting the following:
					
						
							
								
									Over $200,000 but not over $418,400$45,689.50, plus 35% of the excess over $200,000.
									Over $418,400$122,129.50, plus 39.6% of the excess over $418,400..
 (4)Married filing separatelyThe table contained in section 1(j)(2)(D) of such Code is amended by striking Over $200,000 and all that follows and inserting the following:     Over $200,000 but not over $235,350$45,689.50, plus 35% of the excess over $200,000. Over $235,350$58,062.50, plus 39.6% of the excess over $235,350. . (b)Inflation adjustments to 39.6 percent rate (1)In generalSection 1(j)(3)(A) of such Code is amended by inserting (January 1, 2020, in the case of so much of the tables as relates to amounts to which the 39.6 percent rate applies) after January 1, 2019.
 (2)Adjustment rulesSection 1(j)(3)(B) of such Code is amended— (A)in the matter preceding clause (i), by inserting (December 31, 2019, in the case of so much of the tables as relates to amounts to which the 39.6 percent rate applies) after December 31, 2018,
 (B)in clause (i), by inserting except as provided in clause (iv) before subsection (f)(3) shall, and (C)by striking and at the end of clause (ii), by striking the period at the end of clause (iii) and inserting , and, and by adding at the end the following new clause:
						
 (iv)in the case of so much of the tables as relates to amounts to which the 39.6 percent rate applies, subsection (f)(3) shall be applied by substituting calendar year 2018 for calendar year 2016 in subparagraph (A)(ii) thereof..
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2018. 